—In an action to recover damages for personal injuries, the defendant Torah Caterers, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Kitzes, J.), dated May 22, 2002, as denied that branch of its motion which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the appellant’s motion which was for summary judgment dismissing the complaint insofar as asserted against it is granted, and the complaint is dismissed insofar as asserted against the appellant.
In opposition to the appellant’s prima facie demonstration of entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557 [1980]). Accordingly, that branch of the appellant’s motion which was for summary judgment dismissing the complaint insofar as asserted against it should have been granted. Ritter, J.P., Goldstein, McGinity and Crane, JJ., concur.